Citation Nr: 1609612	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from November 1970 to November 1974, February 1982 to December 1984, and April 1986 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for left and right knee disabilities.

These claims were previously remanded by the Board in September 2014 for additional development, and now return for further appellate review.

The Board notes that the Veteran also perfected an appeal for entitlement to a TDIU, which was also remanded by the Board in September 2014.  However, in an October 2015 rating decision, the RO granted entitlement to a TDIU effective July 28, 2015.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  The Veteran has not, in response, separately appealed the effective date assigned for this award, so the claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the effective date).


FINDINGS OF FACT

1.  Left knee degenerative joint disease is not etiologically related to service.

2.  A right knee disability was not incurred in or aggravated by the Veteran's first period of service, preexisted the Veteran's second period of active service, and was not aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a July 2009 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The claims were previously remanded, in part, to obtain the Veteran's service treatment records from his first and third periods of service.  Records from the first period of service have been obtained and associated with the claims file.  However, treatment records from the third period of service have not been obtained.  Notably, requests for these records in conjunction with earlier claims filed by the Veteran were also unsuccessful.  The Board also notes that the Veteran's personnel records from this third period of service indicate that he was absent without official leave (AWOL) for the period from August 1987 to November 1987, and that he specifically declined to undergo a separation examination upon his return in November 1987.  Therefore, for the period from August 1987 to the end of his third period of service, it is unlikely that any service treatment records even exist, and the Board finds that further efforts to obtain these records for this period of service would be futile.

The Veteran was also provided with a VA examination which contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the Veteran's claimed knee conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Notably, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a)  - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Notably, in a case such as this, where a portion of the service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).


A.  Left Knee

With respect to element (1) of service connection, a current disability, a July 2015 VA examination diagnosed osteoarthritis.  The Veteran's recent VA treatment records also reflect findings of degenerative joint disease.  Therefore, this element has been satisfied.

With respect to element (2), an in-service incurrence of a disease or injury, the Veteran contends that, in September 1971, he was stung by a scorpion and fell down a hill while on a training exercise.  He fell and twisted his knees.  During a separate incident, he was involved in a fall involving multiple other Marines and again twisted his knees.  See June 2009 Statement in Support of Claim.  A September 2009 statement from a service comrade indicates that the Veteran was involved in a fall during a run sometime between July 1972 and July 1973, and that he was unable to complete the run.  During his July 2015 VA examination, the Veteran again reported falling several times during service, and developing ongoing knee problems after service.

However, service treatment records are negative for any complaints, treatment, or diagnoses related to a left knee condition.  Examinations in April 1970, November 1972, November 1974, January 1982, and June 1984 all reflect normal findings of the left knee.  The Veteran denied a history of a "trick" or locked knee in January 1982 and June 1984.  As noted above, the Veteran declined a separation examination in November 1987.

The earliest documented finding of a left knee problem is in private records dated April 1990, in which the Veteran complained of left knee pain.  There is no recorded history of a prior left knee problem.  The diagnosis was "rule out" ligamentous lesion.  His treatment record are silent for any further left knee complaints until January 2009, when his VA records reflect complaints that his left knee started hurting after a motor vehicle accident in July 2008.

Based on this evidence, element (2) of service connection has not been met.  The Board has considered the Veteran's statements regarding sustaining a left knee injury during his first period of service.  However, his lay statements, and those of his service comrade, are inconsistent with the Veteran's service treatment records, which do not contain any entries relating to any left knee conditions, and which reflect that the Veteran affirmatively denied a history of left knee problems on two occasions.  Significantly, the Veteran was treated for multiple conditions during his periods of service, including a forehead laceration in January 1973, a sprained foot in March 1973, a pulled muscle in his arm in May 1973, an eye injury in March 1974, and back pain in August 1982 and June 1984.  Therefore, it appears he was reporting a variety of ailments, including orthopedic injuries, without mentioning a left knee condition.  This strongly suggests that such a condition was not present at the time.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

The Board finds these medical treatment records to be of greater probative value than more recent statements from the Veteran and his service comrade regarding the incurrence of a left knee condition during service and experiencing continuous symptoms since that time.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

Notably, the July 2015 VA examiner also concluded that a left knee disability was less likely than not incurred in service, based on these records which did not document any evaluation or treatment of the left knee during service.

In sum, element (2) of service connection, an in-service incurrence of a disease or injury, has not been met.  As the evidence does not suggest that the Veteran's current left knee condition is otherwise attributable to his service, service connection for a left knee disability is not warranted.

B.  Right Knee

A July 2015 VA examination diagnosed osteoarthritis.  The Veteran's recent VA treatment records also reflect findings of degenerative joint disease.  Therefore, a current right knee disability has been established.

As noted earlier, the Veteran and his service comrade alleged that the Veteran injured his knees in falls occurring during his first period of service.  Similar to the left knee, service treatment records for this period are negative for any complaints, treatment, or diagnoses of a right knee condition.  For the reasons discussed above, these records are more probative than the submitted statements, and therefore the Board finds that a right knee disability was not incurred in the Veteran's first period of service.

Significantly, private treatment records dated February 1977, between the Veteran's first and second periods of service, show that he reported injuring his right knee in December 1975, and that he had experienced pain since this injury.  He underwent a meniscectomy and exploratory surgery at that time.

This injury and surgery was specifically noted during the Veteran's January 1982 enlistment examination.  He was referred for an orthopedic consult, which found that his gait, range of motion, and knee stability were normal.

Because this right knee disorder was noted at the time of entry into service, the only means by which service connection may be established for this condition is by showing his service aggravated it, meaning chronically (i.e., permanently) worsened it beyond its natural progression.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  That is, the Veteran cannot bring a claim for service connection for that disability, but instead a claim for service-connected aggravation of that disability.  And in this circumstance 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 ; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition itself, as contrasted with mere symptoms, has worsened).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), it was held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Only if a Veteran shows a chronic or permanent worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Here, however, there are no additional findings or complaints pertaining to the Veteran's right knee for the remainder of his service, including his prior knee injury and surgery.  A June 1984 medical history report noted the prior surgery, but the associated examination was normal.  Indeed, the Veteran was discharged in December 1984 by a Medical Evaluation Board (MEB) as a result to a low back disability.  The findings of the MEB do not include anything of significance related to the right knee.

There are no further findings relating to the right knee until January 2009, when the Veteran noted his history of a prior surgery and reported that his right knee had been hurting for "many years."  However, as discussed above, the Veteran bears the burden in this instance to demonstrate that his right knee condition, which existed prior to his second period of service, was aggravated by service.  The medical evidence of record does not show any such aggravation or worsening, and the Veteran himself has not demonstrated the necessary knowledge or expertise to indicate he is capable of making a competent medical assessment of aggravation himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For these reasons, service connection for a right knee disability is not warranted.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


